Judgment, Supreme Court, New York County (Herbert I. Altman, J), rendered March 11, 2004, convicting defendant, upon his plea of guilty, of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant’s motion to suppress was properly denied. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759 [1977]). The record establishes that when the police approached the parked livery cab in which defendant was sitting, there was no forcible seizure of any kind (see People v Ocasio, 85 NY2d 982 [1995]; People v Harrison, 57 NY2d 470, 475-476 [1982]). The officers’ observations, coupled with their training and experience, provided sufficient basis for their nonforcible approach and inquiry, and defendant’s conduct and statements led to his lawful arrest and the recovery of contraband. Concur — Mazzarelli, J.E, Saxe, Friedman, Sullivan and Williams, JJ.